On Motion for Rehearing.
Our original opinion was written upon the basis of four points raised by the plaintiff on appeal. Plaintiff urged that (1) defendant railroad’s negligence, as a matter of law, was a proximate cause of the injury, (2) that there was no evidence to support a negative finding with respect to defendant’s negligence, and no evidence to support the affirmative finding that the act of a third person was the sole cause of the injury, (3) alternatively, that the two findings were against the great weight and preponderance of the evidence, and (4) that there was a conflict between two findings. The last mentioned point was not briefed. These were all the points saved and presented for our consideration.
We reaffirm our opinion, despite several new points asserted for the first time on motion for rehearing.